Rogers, J.
— One of the defendants having procured his certificate of discharge, the plaintiff entered a nolle prosequi as to him, and this is assigned for error. But this is right, for it is well settled, that in an action on a contract against several defendants, one of whom pleads bankruptcy, or other matter in his personal discharge, the plaintiff may enter a nolle prosequi as to him, and proceed against the other defendants. 2 Tidd’s Prac. 796; 2 Troub. & Haly, 438; 1 Wilson, 89; 1 Saund. 207, N.; 1 Chitty, 451.
Judgment affirmed.